DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/22 has been entered.

Information Disclosure Statement
3.         The information disclosure statement (IDS), filed on 01/04/22 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
4.         Applicant's amendment filed on 09/21/21 have been fully considered and entered.

Response to Arguments
5.         Applicant's arguments filed on 09/21/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.
Election/Restrictions
6.        Claims 1, 3, 7-10, 21 are allowable. The restriction requirement to the claims 11, 14-20 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11, 14-20 are directed to a non-elected invention/species, are rejoined because claims 11, 14-20 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
7.        Claims 1, 3, 7-11, 14-21 are allowed.

Examiner’s Amendment
8.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Brian H. Tompkins on 09/24/21.

           The application has been amended as follows: 
         (i)       Please replace claim 11 with “A method of treating a wellbore with a drilling fluid of claim 1, the method comprising: introducing the drilling fluid into the wellbore, and circulating the drilling fluid through the wellbore.”
        (ii)       In claim 14, please replace the recitation “claim 12” with “claim 11”
       (iii)       Please cancel claims 12-13.


Reasons for Allowance 
9.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Mueller (US 6022833), Mueller (US 2007/0219098), and Van Slyke (US 2016/0083640). The closest prior arts do not suggest or disclose the claimed amended features.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766